UNITED STATES COURT OF APPEALS FOR VETERANS CLAIMS


                                            No. 98-1410

                                 KLAUS P. NEUMANN , APPELLANT ,

                                                 V.


                                    ANTHONY J. PRINCIPI,
                          SECRETARY OF VETERANS AFFAIRS, APPELLEE.


           Before KRAMER, Chief Judge, and FARLEY and HOLDAWAY, Judges.

                                            ORDER

        In a panel opinion dated July 21, 2000, Neumann v. West, 14 Vet.App. 12 (2000), the Court
affirmed that part of the July 15, 1998, decision of the Board of Veterans' Appeals (Board) that
denied the appellant's claims to establish service connection for cubital tunnel syndrome, a skin
disorder, and a perception or coordination disorder. Judgment was entered on August 14, 2000. The
appellant subsequently perfected an appeal to the United States Court of Appeals for the Federal
Circuit (Federal Circuit). In an order dated February 20, 2001, the Federal Circuit remanded the
appeal to this Court to consider the application of the recently enacted Veterans Claims Assistance
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000). In addition, the Federal
Circuit denied the appellant's motion to vacate this Court's July 2000 opinion with instructions for
this Court to remand his claim to the Board. The Federal Circuit stated that it was more appropriate
for the appellant to request such relief from this Court on remand.

         Among other things, the VCAA eliminated the well-grounded-claim requirement and
modified the Secretary's duties to notify and assist claimants. See generally VCAA, §§ 3, 4, 7; see
also Holliday v. Principi, __ Vet.App. __, __, No. 99-1788, slip op. at 6-9 (Feb. 22, 2001) (holding
all sections of VCAA are retroactive). In Karnas v. Derwinski, 1 Vet.App. 308, 312-13 (1991), this
Court held that where a statute or regulation changes during the appellate process, unless Congress
has provided otherwise, the version most favorable to the claimant shall apply. It is not the function
of this Court to determine in the first instance which version of the law is most favorable to the
claimant. See Baker v. West, 11 Vet.App. 163 (1998); Dudnick v. Brown, 10 Vet.App. 79 (1997).
Thus, a remand is required for the Board to make this determination. Accordingly, the Court will
recall the August 2000 judgment and will withdraw its July 21, 2000, opinion and issue this order
in its stead.

        On remand, the appellant is free to submit additional evidence and argument necessary to the
resolution of his claims. Kutscherousky v. West, 12 Vet.App. 369, 372 (1999) (per curiam order).
The Board shall proceed expeditiously. See Veterans' Benefits Improvement Act, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994) (found at 38 U.S.C. § 5101 note) (requiring Secretary to
provide for "expeditious treatment" of claims remanded by Board or Court); Drosky v. Brown,
10 Vet.App. 251, 257 (1997).

       Upon consideration of the foregoing, it is

       ORDERED that the August 14, 2000, judgment is recalled. It is further

       ORDERED that the Court's July 21, 2000, opinion is withdrawn. It is further

    ORDERED that the July 15, 1998, Board decision is VACATED and the matters are
REMANDED to the Board for readjudication.

DATED:        April 2, 2001                         PER CURIAM.




                                                2